Citation Nr: 0802423	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-36 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a schedular rating in excess of 30 percent for 
paranoid schizophrenia prior to July1, 2006, and in excess of 
70 percent thereafter.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to July 
1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

1.	Prior to July 1, 2006, the veteran's disability was 
manifested by persecutory delusions, paranoia, lack of 
insight, passive death wishes, depression and feelings of 
worthlessness.  

2.	The veteran's schizophrenia has been manifested by poor 
insight and judgment, suicidal and homicidal ideation, 
hallucinations, persistent delusions, and memory impairment 
following each of his hospitalizations, since July 1, 2006.  


CONCLUSIONS OF LAW

1.	With resolution of reasonable doubt in the appellant's 
favor, the criteria for a rating of 70 percent, but no more, 
for paranoid schizophrenia were met prior to July 1, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.130, Code 9203 (2007).  

2.	With resolution of reasonable doubt in the appellant's 
favor, the criteria for a rating of 100 percent for paranoid 
schizophrenia have been met since July 1, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.130, Code 9203 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in July 2004 and September 2006, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The September 2006 VCAA letter included all necessary 
notification provisions.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Service connection for schizophrenia was first awarded by 
rating decision of the RO in 1977.  The 30 percent rating has 
been in effect since 1980.  The veteran claimed an increased 
evaluation for the disorder in July 2004.  Following a period 
of temporary total evaluation on the basis of 
hospitalization, the RO increased the veteran's rating to 70 
percent, effective on July 1, 2006.  The veteran has 
continued his appeal.  

The veteran was admitted to a VA medical facility in June 
2004.  He was brought in by the city police after having 
threatened a friend, who was later described as his 
girlfriend, with a knife, but remarked on admission that he 
did not know why he was at the facility.  It was noted that 
he had no recollection of the events leading up to the 
hospitalization.  During the hospitalization, he was noted to 
be depressed, but ate well and was compliant with his 
medications.  He was very emotional, exhibiting anxiety, 
anger and paranoia.  During the hospitalization he was 
treated for various physical disorders, including pain in the 
feet, back, and left leg.  By the 14th day after admission, 
he denied suicidal or homicidal ideation, depression, 
hallucinations, and paranoia.  On examination prior to 
discharge from the hospital, he was noted to be more 
organized and less paranoid, but still had trouble accepting 
that he had a psychiatric illness.  He was noted to be better 
at taking his medications.  The discharge diagnosis was 
chronic paranoid schizophrenia.  

An examination was conducted by VA in July 2004.  At that 
time, the veteran's recent hospitalization, on commitment by 
his fiancée, was described.  It was noted that he had 
apparently been experiencing persecutory delusions regarding 
her and had threatened her.  He had discontinued his 
prescribed psychiatric medication prior to the incident.  His 
subjective report on examination was that although he had 
psychotic symptoms "most of the day" prior to and on the 
day of admission, his symptoms were now only mild.  He 
referred to them as "paranoid thoughts."  He stated that 
his symptoms were perhaps a 6 or 7 on a scale from 1 to 10.  
He believed his prescribed medication helped him with his 
paranoia and depression, but made him drowsy.  He reported 
that he had been living with his fiancée, but that after the 
incident that caused his hospitalization, his engagement had 
broken off and he now lived with a brother.  He had worked 
full time as a security guard since 1995 and had returned to 
work where he believed he was doing well.  He reported that 
he became somewhat anxious when his supervisor visited his 
work site, but denied any significant problems with 
authority.  

On mental status examination, it was noted that he was neatly 
dressed and groomed. He was alert and oriented without gross 
impairment of concentration, memory or abstraction.  Speech 
was generally relevant and coherent.  He was clearly 
uncomfortable discussing his schizophrenic symptoms and 
became over elaborative and intellectualized in those 
discussions.  There was no loosening of associations or other 
evidence of a formal thought disorder.  He denied current 
hallucinations, although he had experienced them in the past.  
He reported recent persecutory delusions regarding some type 
of conspiracy on the part of his girlfriend and her family, 
but denied these thoughts at present.  He denied delusions of 
thought insertion or thought withdrawal, but had had the 
symptoms in the past.  He denied current sleep, appetite 
disturbance, crying spells, or changes in his level of 
interests.  He denied self-critical ruminations.  The 
diagnostic impression was of schizophrenia, paranoid type.  
The GAF score was estimated at 70.  It was noted that, 
although the veteran currently reported only minimal symptoms 
of schizophrenia, he clearly was uncomfortable reporting such 
material and his self-reporting was not altogether reliable.  
It was noted that although he seemed to be functioning fine 
now, he had a very recent severe psychotic episode that 
required hospitalization.  

In September 2004, the veteran was assigned a temporary total 
rating based upon the period of hospitalization in June and 
July 2004.  His rating then resumed at the 30 percent level.  

VA treatment records dated from February to April 2005 have 
been received and reviewed.  When last examined, for a 
medication refill, the veteran's primary symptoms were of 
paranoia and lack of insight.  His mood was good and his 
thinking organized.  The diagnosis was chronic paranoid 
schizophrenia.  His GAF score was listed as 60.  

An examination was conducted by VA in March 2006.  At that 
time he reported that he had not had any suicide attempts, 
but did experience passive death wishes.  He stated that his 
main symptom was of depression and that he had feelings of 
worthlessness.  Medication helped him, but also made him 
drowsy to the point where he had fallen asleep at work.  He 
continued to work as a security guard, but noted that if he 
fell asleep again, he would lose his job.  He was in 
outpatient therapy.  On mental status examination, he was 
neatly dressed and groomed.  He was alert and oriented and 
recalled the former presidents through the first President 
Bush.  He gave a fairly concrete interpretation of a proverb.  
Speech was relevant and coherent, without a formal thought 
disorder.  He continued to experience delusional ideas at 
times, and thought that the FBI might be pursuing him.  He 
also reported that a few times he had thought that he had 
cancer.  At times, he experienced auditory hallucinations, 
feeling that a television program was threatening that the 
FBI was going to pursue him.  He described his mood as 
depressed.  He presented as calm, but his speech content was 
congruent with depression.  He particularly regretted the 
loss of his relationship with his fiancée.  He reported 
occasional sleep difficulty, due largely to shift changing 
throughout the week.  He reported self critical ruminations 
over the loss of his relationship and sometimes was 
preoccupied with this.  He denied suicidal, homicidal or 
aggressive ideation.  The diagnostic impression was 
schizophrenia, paranoid type.  His GAF was estimated at 60.  
This represented a decline from the most recent examination.  

The veteran was hospitalized at a VA facility in May 2006.  
At that time, it was noted that he had been involuntarily 
admitted after being found naked by the police in his 
apartment with a plastic bag over his head.  He admitted that 
he wanted to kill himself.  He was very disorganized and 
paranoid and would flail his hands about.  This required some 
time in restraints and in seclusion.  His medication was 
adjusted after he would not agree to take higher doses and 
eventually improved.  He really did not gain a deep insight 
into his illness and maintained that he had no mental 
disease.  There was a great deal of improvement in terms of 
cooperation with treatment and accepting that, to avoid a 
recurrence, he would need to stay on his medication.  He 
remained hospitalized until mid June 2006, when it was noted 
that he would be able to return to work.  

An examination was conducted by VA in September 2006.  At 
that time, the veteran's social and work history were 
reviewed.  It was noted that he appeared to have some 
suspiciousness and apprehensiveness about social interaction 
that impaired his quality of life and that his report of work 
history was inconsistent with that noted in the therapy notes 
from his outpatient treatment.  He stated that he was only 
allowed to work 30 hours per week, when the therapy notes 
showed him to be only allowed to work 8 hours per week.  It 
was noted that he had along history of treatment for paranoid 
schizophrenia, with erratic outpatient treatment since his 
last examination.  He complained about having to take so much 
medication and had apparently stopped taking most in April or 
May 2006, and had had a severe psychotic decompensation 
requiring hospitalization subsequent to that.  He had been 
put on suicide watch for over a week and was in leather 
restraints in seclusion.  He had limited insight into his 
condition.  

On mental status examination, he was casually dressed, 
presenting with grooming and hygiene.  He was cooperative, 
well oriented, but appeared tense and apprehensive during the 
interview.  His body posture was rigid.  He frequently 
paused, as if carefully considering how to answer a question.  
His affect appeared restricted and he showed little facial 
expression.  He gave the impression that he was attempting to 
make himself appear to be doing better than he was.  He 
stated that his recently psychiatric commitment was due to 
someone breaking into his apartment and hitting him on the 
head, although records and notes did not refer to any such 
incident.  He denied current suicidal ideation, auditory or 
visual hallucinations, but reported that he felt unfairly 
treated, particularly at work.  He was upset that they had 
cut his hours after his recent hospitalization.  He 
reiterated that he did not believe that he needed all of the 
psychiatric medication that he was taking and wished it could 
be reduced.  His insight appeared limited and his judgment 
was impaired.  His recent memory appeared intact, but his 
memory of the period preceding his recent hospitalization was 
very vague.  The diagnosis was chronic paranoid 
schizophrenia.  His current GAF was listed as 50.  In 
summary, the examiner noted that the veteran had 
significantly decompensated since his last examination and 
that his current mental status showed poor insight and 
judgment.  He had chosen to curtail his medications which 
resulted in an involuntary commitment.  Since his discharge 
from the hospital he appeared to be in denial about the 
severity of his illness and dismissed the hospitalization as 
a period of amnesia.  The examiner rendered an opinion that 
the severity of the veteran's psychosis significantly 
impaired his occupational function such that it was highly 
unlikely that he would be able to sustain any regular full 
time employment.  

In a January 2007 rating decision, the RO increased the 
evaluation of the veteran's schizophrenia to 70 percent 
disabling, after an award of a temporary total evaluation 
that began in May 2006.  The rating was effective on July 1, 
2006.  

A non-compensable evaluation for schizophrenia is warranted 
where the condition has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is warranted with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; where symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9203.  

The Board has reviewed the entire evidence of record and 
finds that the veteran's paranoid schizophrenia currently 
renders him essentially unable to maintain employment as of 
July 1, 2006.  This total occupational impairment is 
sufficient to warrant a 100 percent evaluation as of that 
date.  In this regard, it is noted that the veteran had 
little or no insight into his disorder and has, over the past 
three years, stopped taking his medications to the point 
where he has required two involuntary hospitalizations.  He 
continued to show increased decompensation that culminated in 
the suicidal gestures at the time if his hospitalization in 
May 2006.  He has essentially been unable to work since that 
time.  The Board finds that the veteran's schizophrenia is 
currently by poor insight and judgment, suicidal and 
homicidal ideation, hallucinations, persistent delusions, and 
memory impairment following his hospitalization in May 2006.  
As such, it is found that he is 100 percent disabled since 
the discharge from that period of hospitalization, effective 
in July 1, 2006.  

Prior to that time, his disability was manifested by 
persecutory delusions, paranoia, lack of insight, passive 
death wishes, depression and feelings of worthlessness.  
These symptoms have been causing him significant difficulties 
since he claimed his increased evaluation in July 2004, 
following his involuntary commitment in May of that year.  
While the examination in 2004 appeared to show that the 
veteran was able to function, it was believed at that time 
that the veteran was not being entirely truthful about his 
symptoms and was minimalizing his disability.  While the 100 
percent rating is not shown to be warranted prior to his May 
2006 period of hospitalization, the Board finds that his 
symptoms have been sufficient to warrant an evaluation of 70 
percent since he was discharged from his first involuntary 
hospitalization in July 2004.  His disorder is not sufficient 
to warrant a total evaluation as the record shows that he was 
able to maintain employment during this time and his GAF 
scores were at a relatively high level.  Therefore, the Board 
finds that a schedular 70 percent evaluation is warranted for 
schizophrenia prior to his hospitalization in May 2006 and 
the subsequent award effective July 1, 2006.  


ORDER

Entitlement to a 70 percent evaluation, but no more, is 
granted prior to July 1, 2006, when a 100 percent rating is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


